              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THERESA HERZOG,                               :     Civil No. 1:20-CV-1081
                                              :
                    Plaintiff                 :     (Magistrate Judge Carlson)
                                              :
      v.                                      :
                                              :
ANDREW M. SAUL                                :
Commissioner of Social Security               :
                                              :
                   Defendant                  :

                           MEMORANDUM OPINION

I.    Introduction

      The ability to ambulate unassisted is often a key component to any disability

determination. If a disability claimant is unable to move unassisted in the workplace,

the ability of that claimant to perform gainful employment is significantly eroded.

Thus, when an ALJ’s determination regarding whether a disability claimant requires

assistance to ambulate potentially effects the outcome of a case, that determination

must be supported by substantial evidence and the basis for this determination must

be properly articulated by the ALJ in order to allow for meaningful review of this

aspect of a disability determination.

      We are reminded of these familiar principles in the instant case. On November

22, 2016, Theresa Herzog applied for Supplemental Security Income benefits under

                                          1
the Social Security Act alleging that she had become disabled due to a heart

condition, stroke, fatigue, and dizziness. (Tr. 80, 192). One element of her disability

claim was Herzog’s assertion that she needed an assistive device to ambulate. Every

physician who actually treated or examined Herzog concurred in her need for an

assistive device to ambulate. The only contrary medical opinion came from a source

who never treated, saw, or examined Herzog, and who opined that she did not need

a cane through an enigmatic unexplained entry on a check box form. At her disability

hearings, it was apparent that Herzog’s use of a cane could preclude her from any

form of employment. Therefore, this contested issue was a material fact in any

disability analysis.

      The ALJ ultimately found that Herzog was not disabled, and in doing so

apparently gave greater weight to the opinion of the one doctor who never observed

her ambulate, discounting the views of those physicians who treated or examined

Herzog and had first-hand knowledge regarding whether she needed assistance in

ambulating, and who all agreed that she needed a cane to ambulate. The ALJ reached

this curious conclusion in a fairly summary fashion, and the ALJ’s analysis of this

issue does not permit for a reasoned analysis on appeal of whether substantial

evidence supported this conclusion. Accordingly, we find that the ALJ’s burden of



                                          2
articulation has not been met in this appeal, and we will remand this case for further

consideration and evaluation of the medical opinion evidence.

II.   Statement of Facts and of the Case

      On November 22, 2016, Theresa Herzog applied for Supplemental Security

Income benefits under the Social Security Act alleging that she had become disabled

due to a heart condition, stroke, fatigue, and dizziness. (Tr. 15, 80, 192). Herzog was

born in 1969 and was approximately 47 years old at the time of the alleged onset of

her disability. (Tr. 24). She had a high school education and prior employment as a

laborer and cook. (Id.)

      With respect to the pivotal issue in this appeal—the question of whether

Herzog needed an assistive device to ambulate—the record reveals the following: In

May of 2017, Herzog was treated for stroke-like symptoms. (Tr. 376-77). Following

this incident Herzog reported multiple syncopal episodes in July of 2017. (Tr. 370,

398). Medical records also indicated that Herzog experienced persistent, progressive

weakness on her left side and difficulty walking.

      By November 2017, clinical records indicated that Herzog was encountering

episodes in which her left leg “stops working.” (Tr. 440). These problems of left leg

weakness and instability continued in 2018, with Herzog reportedly having a hard

time walking in March of 2018 due to numbness and weakness in her left leg. (Tr.

                                          3
396). By April of 2018, treatment records revealed that Herzog was “dragging” her

left leg and walking cautiously while favoring her left leg. (Tr. 425-26). Physical

therapy was recommended for Herzog due to her left leg impairment. (Tr. 427).

      Given this history of left side impairment, on August 1, 2018, Herzog’s

treating physician, Dr. Neal Davis, completed a medical source statement describing

her physical limitations. (Tr. 541-44). In this statement, Herzog’s treating source

physician reported that she was impaired due to left side weakness and numbness.

(Tr. 541). Dr. Davis also stated that Herzog required the use of a cane due to her

imbalance, pain, and weakness. (Tr. 543).

      Dr. Davis’ opinion that Herzog needed a cane to ambulate was independently

confirmed through a June 29, 2018 consultative physical examination of Herzog

conducted by an independent evaluator, Dr. Justine Magurno. (Tr. 458-71). During

this examination, Dr. Magurno repeatedly documented Herzog’s need for a cane to

ambulate (Tr. 460, 463, 464), while also observing that Herzog required instruction

and training regarding how to use the cane. (Id.) According to Dr. Magurno, Herzog

displayed both an abnormal gait and left side weakness which required the use of the

cane. (Id.)

      It was against this clinical backdrop that an ALJ conducted an hearing

regarding Herzog’s disability application on December 13, 2018. (Tr. 31-58). At the

                                         4
time of this hearing, the unanimous consensus of those medical professionals who

had treated, seen, and examined Herzog was that she required a cane to ambulate.

During the hearing, Herzog and a vocational expert both appeared and testified at

this hearing. (Id.) In her testimony, Herzog reiterated her need for a cane to ambulate.

(Tr. 44-5). The vocational expert, in turn, testified that Herzog’s use of a cane in the

workplace would preclude employment and render her disabled. (Tr. 52). Thus, at

the close of this initial hearing, the evidence before the ALJ consisted of a treating

and examining source agreement that Herzog needed a cane to ambulate, coupled

with medical records documenting left leg impairments, Herzog’s own testimony

that she required the use of a cane, and the testimony of a vocational expert that use

of a cane rendered Herzog unemployable and disabled.

      Presented with this evidence, the ALJ sought a medical opinion from a non-

treating, non-examining source, Dr. Gerald Orth. On January 12, 2019, Dr. Orth

submitted a medical statement based upon his review of medical records which

opined, in part, that Herzog did not need a cane to ambulate. (Tr. 596). On this score,

Dr. Orth’s opinion was expressed in a particularly enigmatic fashion through a

notation on a check box form indicating that Herzog did not require the use of a cane.

Dr. Orth provided no further explanation for this medical finding. Moreover, while

Dr. Orth purported to have considered the treating and examining source opinions

                                           5
of Drs. Davis and Magurno, (Tr. 604-05), he made no effort to address, analyze or

even acknowledge the contrary findings of these doctors who has actually seen,

examined, and treated Herzog.

      The ALJ then conducted a second hearing in this case on May 28, 2019. (Tr.

59-78). At this second hearing Herzog once again testified, reiterating that she

needed the use of a cane to ambulate. (Tr. 66-69).

      Following this second hearing on June 7, 2019, the ALJ issued a decision

denying Herzog’s application for benefits. (Doc. 12-25). In that decision, the ALJ

first concluded that Herzog had not engaged in substantial gainful activity since

November of 2016. (Tr. 17). At Step 2 of the sequential analysis that governs Social

Security cases, the ALJ found that Herzog suffered from the following severe

impairments: cardiomyopathy, pulmonary disease, vertigo, syncope, migraines, left-

sided weakness, conversion disorder, depression, and anxiety. (Id.) At Step 3 the

ALJ found that Herzog did not have any impairment or combination of impairments

that met or medically equaled the severity of one of the listed impairments. (Tr. 18).

The ALJ then fashioned an RFC for Herzog that concluded that she could perform a

limited range of light work. (Tr. 19). Notably absent from the RFC determination

was any provision for the use of a cane by Herzog, a medical limitation that the VE

had previously testified would preclude employment.

                                          6
      In reaching this result the ALJ gave the least weight to the medical source who

knew Herzog best—her treating physician, Dr. Davis. The ALJ assigned only

“limited” weight to Dr. Davis’ medical opinion. (Tr. 23). While the ALJ

acknowledged that Dr. Davis stated that Herzog needed a cane to ambulate, the

ALJ’s decision did not specifically address that aspect of the treating physician’s

opinion, concluding instead that Dr. Davis’ opinion deserved little weight because

the ALJ considered it to be based upon Herzog’s reported symptoms. (Id.) This

conclusion did not take into account the clinical records documenting Herzog’s left

leg weakness and instability.

      The ALJ also rejected the findings of the examining consultative physician,

Dr. Magurno, that Herzog required the use of a cane to ambulate. (Tr. 22-23). In this

regard, the ALJ reasoned that “the assessed requirement that the claimant must

ambulate with the use of a cane is inconsistent with the claimant’s demonstrated

inability to use her cane during the consultative examination.” (Id.) Thus, the ALJ

justified entirely discounting this aspect of the examiner’s opinion based upon the

paradoxical proposition that Herzog’s struggles to use a cane to ambulate somehow

proved that she did not need to use a cane.

      Having rejected the opinion of every medical professional who treated,

examined, or saw Herzog regarding her need to use a cane to ambulate, the ALJ then

                                         7
apparently and uncritically accepted the view of Dr. Orth that that Herzog “does not

required [sic] the use of a cane to ambulate.” (Tr. 22). Given this evaluation of the

evidence, which gave the greatest weight to the least informed and explained

medical opinion, the ALJ found that Herzog could not perform her past work, but

retained the capacity to perform other jobs that existed in significant numbers in the

national economy. (Tr. 23-24). Having reached these conclusions, the ALJ

determined that Herzog had not met the demanding showing necessary to sustain her

claim for benefits and denied this claim. (Tr. 25).

       This appeal followed. (Doc. 1). On appeal, Herzog challenges the adequacy

of the ALJ’s explanation of this RFC determination, particularly as it relates to the

rejection of every medical opinion from treating and examining sources all of whom

found that Herzog needed a cane to ambulate. This case is fully briefed and is,

therefore, ripe for resolution. As discussed below, we conclude that the ALJ’s

burden of articulation has not been met in this appeal, and remand this case for

further consideration and evaluation of the medical opinion evidence.

III.   Discussion

       A.    Substantial Evidence Review – the Role of this Court

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

                                          8
findings of the final decision-maker are supported by substantial evidence in the

record. See 42 U.S.C. §405(g); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200

(3d Cir. 2008); Ficca v. Astrue, 901 F. Supp.2d 533, 536 (M.D.Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial

evidence is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision is

supported by substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F. Supp.2d 623, 627 (M.D.Pa. 2003).

       The Supreme Court has underscored for us the limited scope of our review in

this field, noting that:

                                         9
      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––,
      135 S.Ct. 808, 815, 190 L.Ed.2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency's factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence, this Court has said, is “more than a mere scintilla.” Ibid.; see,
      e.g., Perales, 402 U.S. at 401, 91 S.Ct. 1420 (internal quotation marks
      omitted). It means—and means only—“such relevant evidence as a
      reasonable mind might accept as adequate to support a conclusion.”
      Consolidated Edison, 305 U.S. at 229, 59 S.Ct. 206. See Dickinson v.
      Zurko, 527 U.S. 150, 153, 119 S.Ct. 1816, 144 L.Ed.2d 143 (1999)
      (comparing the substantial-evidence standard to the deferential clearly-
      erroneous standard).

Biestek, 139 S. Ct. at1154.

      The question before this Court, therefore, is not whether the claimant is

disabled, but rather whether the Commissioner’s finding that she is not disabled is

supported by substantial evidence and was reached based upon a correct application

of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417, 2014 WL 940205,

at *1 (M.D.Pa. Mar. 11, 2014) (“[I]t has been held that an ALJ’s errors of law denote

a lack of substantial evidence.”) (alterations omitted); Burton v. Schweiker, 512 F.

Supp. 913, 914 (W.D. Pa. 1981) (“The Secretary’s determination as to the status of

a claim requires the correct application of the law to the facts.”); see also Wright v.

Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that the scope of review on legal
                                          10
matters is plenary); Ficca, 901 F. Supp.2d at 536 (“[T]he court has plenary review

of all legal issues . . . .”).

       Several fundamental legal propositions which flow from this deferential

standard of review. First, when conducting this review “we are mindful that we must

not substitute our own judgment for that of the fact finder.” Zirnsak v. Colvin, 777

F.3d 607, 611 (3d Cir. 2014) (citing Rutherford, 399 F.3d at 552). Thus, we are

enjoined to refrain from trying to re-weigh the evidence. Rather our task is to simply

determine whether substantial evidence supported the ALJ’s findings. However, we

must also ascertain whether the ALJ’s decision meets the burden of articulation

demanded by the courts to enable informed judicial review. Simply put, “this Court

requires the ALJ to set forth the reasons for his decision.” Burnett v. Comm'r of Soc.

Sec. Admin., 220 F.3d 112, 119 (3d Cir. 2000). As the Court of Appeals has noted

on this score:

       In Burnett, we held that an ALJ must clearly set forth the reasons for
       his decision. 220 F.3d at 119. Conclusory statements . . . are
       insufficient. The ALJ must provide a “discussion of the evidence” and
       an “explanation of reasoning” for his conclusion sufficient to enable
       meaningful judicial review. Id. at 120; see Jones v. Barnhart, 364 F.3d
       501, 505 & n. 3 (3d Cir.2004). The ALJ, of course, need not employ
       particular “magic” words: “Burnett does not require the ALJ to use
       particular language or adhere to a particular format in conducting his
       analysis.” Jones, 364 F.3d at 505.

Diaz v. Comm'r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).

                                         11
      Thus, in practice ours is a twofold task. We must evaluate the substance of the

ALJ’s decision under a deferential standard of review, but we must also give that

decision careful scrutiny to ensure that the rationale for the ALJ’s actions is

sufficiently articulated to permit meaningful judicial review.

      B.     Initial Burdens of Proof, Persuasion, and Articulation for the ALJ

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. §423(d)(1)(A); 42 U.S.C.

§1382c(a)(3)(A); see also 20 C.F.R. §§404.1505(a), 416.905(a). To satisfy this

requirement, a claimant must have a severe physical or mental impairment that

makes it impossible to do his or her previous work or any other substantial gainful

activity that exists in the national economy. 42 U.S.C. §423(d)(2)(A); 42 U.S.C.

§1382c(a)(3)(B); 20 C.F.R. §§404.1505(a), 416.905(a). To receive benefits under

Title II of the Social Security Act, a claimant must show that he or she contributed

to the insurance program, is under retirement age, and became disabled prior to the

date on which he or she was last insured. 42 U.S.C. §423(a); 20 C.F.R. §404.131(a).



                                         12
      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process.      20 C.F.R. §§404.1520(a), 416.920(a).

Under this process, the ALJ must sequentially determine: (1) whether the claimant

is engaged in substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience and residual functional capacity (“RFC”). 20 C.F.R.

§§404.1520(a)(4), 416.920(a)(4).

      Between Steps 3 and 4, the ALJ must also assess a claimant’s residual

functional capacity (RFC). RFC is defined as “that which an individual is still able

to do despite the limitations caused by his or her impairment(s).” Burnett v. Comm’r

of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R.

§§404.1520(e), 404.1545(a)(1), 416.920(e), 416.945(a)(1).           In making this

assessment, the ALJ considers all of the claimant’s medically determinable

impairments, including any non-severe impairments identified by the ALJ at step

two of his or her analysis. 20 C.F.R. §§404.1545(a)(2), 416.945(a)(2).

      Once the ALJ has made this determination, our review of the ALJ's

assessment of the plaintiff's RFC is deferential, and that RFC assessment will not be

                                         13
set aside if it is supported by substantial evidence. Burns v. Barnhart, 312 F.3d 113,

129 (3d Cir. 2002); see also Metzger v. Berryhill, No. 3:16-CV-1929, 2017 WL

1483328, at *5 (M.D. Pa. Mar. 29, 2017), report and recommendation adopted sub

nom. Metzgar v. Colvin, No. 3:16-CV-1929, 2017 WL 1479426 (M.D. Pa. Apr. 21,

2017); Rathbun v. Berryhill, No. 3:17-CV-00301, 2018 WL 1514383, at *6 (M.D.

Pa. Mar. 12, 2018), report and recommendation adopted, No. 3:17-CV-301, 2018

WL 1479366 (M.D. Pa. Mar. 27, 2018).

      At Steps 1 through 4, the claimant bears the initial burden of demonstrating

the existence of a medically determinable impairment that prevents him or her in

engaging in any of his or her past relevant work. Mason, 994 F.2d at 1064. Once this

burden has been met by the claimant, it shifts to the Commissioner at Step 5 to show

that jobs exist in significant number in the national economy that the claimant could

perform that are consistent with the claimant’s age, education, work experience and

RFC. 20 C.F.R. §§404.1512(f), 416.912(f); Mason, 994 F.2d at 1064.

      There is an undeniable medical aspect to an RFC determination, since that

determination entails an assessment of what work the claimant can do given the

physical limitations that the claimant experiences. Yet, when considering the role

and necessity of medical opinion evidence in making this determination, courts have

followed several different paths. Some courts emphasize the importance of medical

                                         14
opinion support for an RFC determination and state that “[r]arely can a decision be

made regarding a claimant's residual functional capacity without an assessment from

a physician regarding the functional abilities of the claimant.” Biller, 962 F.Supp.2d

at 778–79 (quoting Gormont v. Astrue, Civ. No. 11–2145, 2013 WL 791455 at *7

(M.D. Pa. Mar. 4, 2013)). In other instances, it has been held that “[t]here is no legal

requirement that a physician have made the particular findings that an ALJ adopts

in the course of determining an RFC.” Titterington v. Barnhart, 174 F. App’x 6, 11

(3d Cir. 2006). Further, courts have held in cases where there is no evidence of any

credible medical opinion supporting a claimant’s allegations of disability that “the

proposition that an ALJ must always base his RFC on a medical opinion from a

physician is misguided.” Cummings v. Colvin, 129 F.Supp.3d 209, 214–15 (W.D.

Pa. 2015).

      These seemingly discordant legal propositions can be reconciled by

evaluation of the factual context of these decisions. Those cases which emphasize

the importance of medical opinion support for an RFC assessment typically arise in

the factual setting, like that presented here, where well-supported medical sources

have opined regarding limitations which would support a disability claim, but an

ALJ has rejected the medical opinion which supported a disability determination

based upon a lay assessment of other evidence. Biller, 962 F.Supp.2d at 778–79. In

                                          15
this setting, these cases simply restate the commonplace idea that medical opinions

are entitled to careful consideration when making a disability determination,

particularly when those opinions support a finding of disability. In contrast, when

no medical opinion supports a disability finding or when an ALJ is relying upon

other evidence, such as contrasting clinical or opinion evidence or testimony

regarding the claimant’s activities of daily living, to fashion an RFC courts have

adopted a more pragmatic view and have sustained the ALJ’s exercise of

independent judgment based upon all of the facts and evidence. See Titterington,

174 F. App'x 6; Cummings, 129 F.Supp.3d at 214–15. In either event, once the ALJ

has made this determination, our review of the ALJ's assessment of the plaintiff's

RFC is deferential, and that RFC assessment will not be set aside if it is supported

by substantial evidence. Burns v. Barnhart, 312 F.3d 113; see also Metzger v.

Berryhill, 2017 WL 1483328, at *5; Rathbun v. Berryhill, 2018 WL 1514383, at *6.

      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, in order to facilitate review of the decision under the substantial evidence

standard, the ALJ's decision must be accompanied by "a clear and satisfactory

explication of the basis on which it rests." Cotter v. Harris, 642 F.2d 700, 704 (3d

                                         16
Cir. 1981). Conflicts in the evidence must be resolved and the ALJ must indicate

which evidence was accepted, which evidence was rejected, and the reasons for

rejecting certain evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in

his decision which evidence he has rejected and which he is relying on as the basis

for his finding.” Schaudeck v. Comm’r of Soc. Sec., 181 F. 3d 429, 433 (3d Cir.

1999).

      C.     Legal Benchmarks for the ALJ’s Assessment of Medical Opinions

      Herzog submitted this disability claim prior to March of 2017. As such the

Commissioner’s regulations that were in effect prior to March 2017 control here.

Those regulations set standards for the evaluation of medical evidence, and define

medical opinions as “statements from physicians and psychologists or other

acceptable medical sources that reflect judgments about the nature and severity of [a

claimant’s] impairment(s), including [a claimant’s] symptoms, diagnosis and

prognosis, what [a claimant] can still do despite impairments(s), and [a claimant’s]

physical or mental restrictions.” 20 C.F.R. §404.1527(a)(2). Regardless of its source,

the ALJ is required to evaluate every medical opinion received. 20 C.F.R.

§404.1527(c).

      In deciding what weight to afford competing medical opinions and evidence,

the ALJ is guided by factors outlined in 20 C.F.R. §404.1527(c). “The regulations

                                         17
provide progressively more rigorous tests for weighing opinions as the ties between

the source of the opinion and the individual become weaker.” SSR 96-6p, 1996 WL

374180 at *2. Treating sources have the closest ties to the claimant, and therefore

their   opinions   generally    entitled   to   more    weight.    See    20    C.F.R.

§404.1527(c)(2)(“Generally, we give more weight to opinions from your treating

sources...”); 20 C.F.R. §404.1502 (defining treating source). Under some

circumstances, the medical opinion of a treating source may even be entitled to

controlling weight. 20 C.F.R. §§04.1527(c)(2); see also SSR 96-2p, 1996 WL

374188 (explaining that controlling weight may be given to a treating source’s

medical opinion only where it is well-supported by medically acceptable clinical and

laboratory diagnostic techniques, and it is not inconsistent with the other substantial

evidence in the case record).

        Where no medical source opinion is entitled to controlling weight, the

Commissioner’s regulations direct the ALJ to consider the following factors, where

applicable, in deciding the weight given to any non-controlling medical opinions:

length of the treatment relationship and frequency of examination; nature and extent

of the treatment relationship; the extent to which the source presented relevant

evidence to support his or her medical opinion, and the extent to which the basis for

the source’s conclusions were explained; the extent to which the source’s opinion is

                                           18
consistent with the record as a whole; whether the source is a specialist; and, any

other factors brought to the ALJ’s attention. 20 C.F.R. §404.1527(c). These

benchmarks, which emphasize consideration of the nature of the treating

relationship, also call for careful consideration of treating source opinions.

         Indeed, this court has often addressed the weight which should be afforded to

a treating source opinion in a Social Security disability appeals and emphasized the

importance of such opinions for informed decision-making in this field. Recently,

we aptly summarized the controlling legal benchmarks in this area in the following

terms:

         Under applicable regulations and the law of the Third Circuit, a treating
         medical source's opinions are generally entitled to controlling weight,
         or at least substantial weight. See, e.g., Fargnoli v. Massanari, 247 F.3d
         34, 43 (3d Cir. 2001)(citing 20 CFR § 404.1527(c)(2); Cotter v. Harris,
         642 F.2d 700, 704 (3d Cir. 1981)). Oftentimes referred to as the
         “treating physician rule”, this principle is codified at 20 CFR
         404.1527(c)(2), and is widely accepted in the Third Circuit. Mason v.
         Shalala, 994 F.2d 1058 (3d Cir. 1993); See also Dorf v. Bowen, 794
         F.2d 896 (3d Cir. 1986). The regulations also address the weight to be
         given a treating source's opinion: “If we find that a treating source's
         opinion on the issue(s) of the nature and severity of your impairment(s)
         is well supported by medically acceptable clinical and laboratory
         diagnostic techniques and is not inconsistent with the other substantial
         evidence in your case, we will give it controlling weight.” 20 CFR §
         404.1527(c)(2). “A cardinal principle guiding disability, eligibility
         determinations is that the ALJ accord treating physicians' reports great
         weight, especially when their opinions reflect expert judgment based
         on continuing observation of the patient's condition over a prolonged
         period of time.” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir.
         2000)(citations omitted); See also Brownawell v. Commissioner of
                                              19
      Social Security, 554 F.3d 352, 355 (3d Cir. 2008). In choosing to reject
      the treating physician's assessment, an ALJ may not make “speculative
      inferences from medical reports and may reject a treating physician's
      opinion outright only on the basis of contradictory medical evidence
      and not due to his or her own credibility judgments, speculation, or lay
      opinion.” Morales v. Apfel, supra at 317 .

Morder v. Colvin, No. 3:16-CV-213, 2016 WL 6191892, at *10 (M.D. Pa. Oct. 24,
2016).

      Thus, an ALJ may not unilaterally reject a treating source’s opinion, and

substitute the judge’s own lay judgment for that medical opinion. Instead, the ALJ

typically may only discount such an opinion when it conflicts with other objective

tests or examination results. Johnson v. Comm'r of Soc. Sec., 529 F.3d 198, 202–03

(3d Cir. 2008). Likewise, an ALJ may conclude that discrepancies between the

treating source’s medical opinion, and the doctor’s actual treatment notes, justifies

giving a treating source opinion little weight in a disability analysis. Torres v.

Barnhart, 139 F. App'x 411, 415 (3d Cir. 2005). Finally, “an opinion from a treating

source about what a claimant can still do which would seem to be well-supported by

the objective findings would not be entitled to controlling weight if there was other

substantial evidence that the claimant engaged in activities that were inconsistent

with the opinion.” Tilton v. Colvin, 184 F. Supp. 3d 135, 145 (M.D. Pa. 2016).

However, in all instances in social security disability cases the ALJ’s decision,

including any ALJ judgments on the weight to be given to treating source opinions,

                                         20
must be accompanied by "a clear and satisfactory explication of the basis on which

it rests." Cotter, 642 F.2d at 704. Indeed, this principle applies with particular force

to the opinion of a treating physician. See 20 C.F.R. §404.1527(c)(2)(“We will

always give good reasons in our notice of determination or decision for the weight

we give your treating source’s opinion.”). “Where a conflict in the evidence exists,

the ALJ may choose whom to credit but ‘cannot reject evidence for no reason or the

wrong reason.’” Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)(quoting

Mason, 994 F.2d at 1066)); see also Morales v. Apfel, 225 F.3d 310, 317 (3d Cir.

2000). Therefore, the failure on the part of an ALJ to fully articulate a rationale for

rejecting the opinion of a treating source may compel a remand for further

development and analysis of the record.

      It is against these legal benchmarks that we assess the instant appeal.

      D.     This Case Should Be Remanded for Further Consideration of the
             Medical Opinion Evidence.

      This case involves an unusual confluence of events. By the conclusion of the

plaintiff’s first disability hearing in December of 2018, every doctor who had treated,

seen, or examined Herzog agreed that she required a cane to ambulate. Herzog also

testified that she needed a cane to ambulate and medical records documented her

profound and persistent left leg impairments The Vocational Expert, in turn, testified


                                          21
that Herzog’s need to use a cane in the workplace—which was undisputed—would

preclude employment and render her disabled.

      Confronted with this body of information, all of which supported a disability

finding, the ALJ solicited a less informed medical opinion from a non-treating and

non-examining source, Dr. Orth. Dr. Orth then opined that Herzog did not require a

cane to ambulate, but expressed this opinion in a singularly unpersuasive fashion

through a cryptic unexplained mark on a check block form. Thus, Dr. Orth’s opinion

on this issue of pivotal importance ran afoul of the well-settled rule that:

“[f]orm reports in which a physician's obligation is only to check a box or fill in a

blank are weak evidence at best.” Passaretti v. Berryhill, No. 4:17-CV-1674, 2018

WL 3361058, at *8 (M.D. Pa. July 10, 2018) (quoting Mason v. Shalala, 994 F.2d

1058, 1065 (3d Cir. 1993) (quotations omitted)). Moreover, while Dr. Orth purported

to have considered the treating and examining source opinions of Drs. Davis and

Magurno, he made no effort to address, analyze, or even acknowledge the contrary

findings of these doctors who has actually seen, examined, and treated Herzog.

      Notwithstanding these patent deficiencies in Dr. Orth’s opinion regarding

whether Herzog required a cane to ambulate, the ALJ’s decision seems to have given

the greatest weight to this least informed medical opinion. The reasons for this

choice by the ALJ are somewhat obscure but seems to rest upon the ALJ’s belief

                                         22
that “the assessed requirement that the claimant must ambulate with the use of a cane

is inconsistent with the claimant’s demonstrated inability to use her cane during the

consultative examination.” (Tr. 22-23). Thus, the ALJ appears to have concluded

that Herzog’s struggles to ambulate with a cane constituted proof that she did not

need a cane to ambulate.

      More is needed here. In our view, the ALJ’s articulated assessment of this

medical opinion evidence is flawed in several respects. First, absent some more

compelling explanation, the decision to favor the opinion of the one doctor who

never examined Herzog over the medical consensus of every treating and examining

source ignores the settled principle grounded in law and logic that the opinions of

those who have the greatest contact with the claimant ordinarily deserve greater

weight and consideration than the views of someone who has never met, examined,

or treated the claimant. This principle has particular resonance here where both the

treating physician, Dr. Davis, and an independent examining physician, Dr.

Magurno, separately concluded that Herzog needed a cane to ambulate. Overcoming

this medical consensus required significant countervailing proof and some

compelling justification, neither of which were presented here.

      Instead, the ALJ apparently found that a check block form completed by Dr.

Orth, the least informed physician in this case, had the greatest persuasive power.

                                         23
The reliance placed on the enigmatic check block entry made by Dr. Orth discounts

another well-settled rule concerning the evaluation of medical opinion evidence in

disability cases; namely, the proposition that “[f]orm reports in which a physician's

obligation is only to check a box or fill in a blank are weak evidence at

best.” Mason, 994 F.2d at 1065. Thus, in the normal course, Dr. Orth’s cryptic check

block entry should have been afforded little weight.

       Further, the ALJ provides us with no sufficient explanation regarding why this

type of weakly explained or defended opinion should have received controlling

weight on the issue of whether Herzog needed a cane to ambulate. Instead, the ALJ

simply discounts the countervailing view of the independent examining physician,

Dr. Magurno, based upon ALJ’s assertion that “the assessed requirement that the

claimant must ambulate with the use of a cane is inconsistent with the claimant’s

demonstrated inability to use her cane during the consultative examination.” (Tr. 22-

23).

       This analysis is fundamentally flawed in that it cites proof of Herzog’s

struggles to ambulate with a cane as evidence of her ability to ambulate without an

assistive device. In fact, Herzog’s difficulties walking with the assistance of a cane

are more persuasive as evidence of her disability rather than proof of her ability to

ambulate easily. Since the ALJ’s conclusion that Herzog did not need a cane to

                                         24
ambulate does not follow from this stated premise that she had difficulty walking

with a cane, further evaluation of this issue is necessary here.

      Yet, while we reach this result, we note that nothing in this Memorandum

Opinion should be deemed as expressing a judgment on what the ultimate outcome

of any reassessment of this evidence should be. Rather, the task should remain the

duty and province of the ALJ on remand.

IV.   Conclusion

      Accordingly, for the foregoing reasons, IT IS ORDERED that the plaintiff’s

request for a new administrative hearing is GRANTED, the final decision of the

Commissioner denying these claims is vacated, and this case is remanded to the

Commissioner to conduct a new administrative hearing.

      An appropriate order follows.

                                               /s/ Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge


      June 2, 2021




                                          25
